Citation Nr: 1501840	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for a gastrointestinal disorder (claimed as acid reflux).

2. Entitlement to service connection for coronary artery disease (CAD).

3. Entitlement to a rating in excess of 10 percent for muscle tension headaches.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist sprain.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.

6.  Entitlement to a rating in excess of 20 percent for thoracic spine muscle spasms.

7. Entitlement to a rating in excess of 20 percent for thoracic outlet syndrome of the right shoulder and neck.

8. Entitlement to a rating in excess of 10 percent for a postoperative right ankle disability.

9. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014, the Board received additional evidence; a waiver of RO initial review was provided at the Board hearing.

An unappealed January 1998 rating decision denied the Veteran service connection for a gastrointestinal disorder.  He filed a claim for service connection for acid reflux in November 2010.  The July 2011 rating decision currently on appeal did not address whether new and material evidence had been submitted to reopen the  claim for service connection for a gastrointestinal disorder, but considered the claim de novo (characterizing the disability as acid reflux), and denied the claim.  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  In Velez, the Court found separate claims involved overlapping symptoms and that the factual basis for the claim was the same, distinguishing the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) in which the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Id.  Under the circumstances, it is the Board's conclusion that the claim filed in November 2010 involves "overlapping symptoms" and is a claim to reopen.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  The Board has characterized the claim accordingly.  In light of the Board's decision to reopen and remand the claim, there is no prejudice to the Veteran from such approach.

The matters of service connection for a gastrointestinal disorder on de novo review; seeking increased ratings for muscle tension headaches, residuals of a right wrist sprain, residuals of a right knee injury, thoracic spine muscle spasms, thoracic outlet syndrome, and residuals of right ankle surgery; and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed January 1998 rating decision denied the Veteran service connection for a gastrointestinal disorder based essentially on a finding that any gastrointestinal problems in service were acute and transitory (and that a current gastrointestinal disability was not shown).

2. Evidence received since the January 1998 rating decision includes a diagnosis of gastroesophageal reflux disease (GERD) and raises a reasonable possibility of substantiating the claim.

3. During the June 2014 Board hearing, the Veteran (via his representative) withdrew his appeal seeking service connection for CAD; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a gastrointestinal disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for CAD; the Board has no further jurisdiction to consider an appeal on that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA applies to the claims decided herein.  Given the Veteran's expression of intent to withdraw his appeal seeking service connection for CAD, and because this decision reopens the claim of service connection for a gastrointestinal disorder, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless. 

New and Material Evidence

An unappealed January 1998 rating decision denied the Veteran service connection for a gastrointestinal disorder based essentially on a finding that any gastrointestinal problems in service were acute and transitory (and that a current gastrointestinal disability was not shown).  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in January 1998 consisted of the Veteran's service treatment records (STRs); VA treatment records; private treatment records from between November 1996 and May 1997; VA examination reports from November 1992, December 1992, February 1994, and September 1997; and statements from the Veteran attributing a stomach disability to service.  Evidence received since the January 1998 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records, a March 2011 VA examination report, and the Veteran's hearing testimony.

VA treatment records received after the January 1998 rating decision and March 2011 VA examination report show assessments of GERD.  In his hearing testimony before the undersigned, the Veteran indicated that he began experiencing acid reflux upon returning from service in Southwest Asia, before his discharge from service.  

As the VA treatment records and March 2011 VA examination report include assessments of GERD, and the Veteran's testimony (presumed credible) tends to relate the GERD to his service by providing evidence of continuity of related symptoms since service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disorder, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a gastrointestinal disorder.

De novo review of the claim is addressed in the remand below.

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

During the June 2104 Board hearing the Veteran's representative indicated that he was withdrawing his appeal seeking service connection for CAD.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal to reopen a claim of service connection for a gastrointestinal disorder is granted.


The appeal seeking service connection for CAD is dismissed. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to notify the Veteran with regard to the reopened claim for service connection for a gastrointestinal disorder.  On remand, the Veteran should receive appropriate notice regarding service connection for a gastrointestinal disorder (notifying him there must be evidence that GERD is etiologically related to a disease or injury in service) and opportunity to submit information and evidence bearing on the matter.  

The Veteran's muscle tension headaches are currently rated 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8199-8100 (for characteristic prostrating attacks averaging one in 2 months over the last several months).  At the June 2014 Board hearing, he reported having one or two day headaches a day that caused him to lie down.  His residuals of a right wrist sprain are rated 10 percent under 38 C.F.R. § 4.71a, Code 5215 (for limitation of wrist motion).  At the hearing, he testified that the right wrist swells and pops when he tightens his grip.  He also reported pain on motion.  His residuals of a right knee injury are rated 10 percent under Code 5299-5257 (for mild instability of the knee).  At the hearing, he testified his knee swells, locks, and sometimes gives out, causing him to fall to the ground.  His thoracic spine disability is rated 20 percent under Code 5237 (for lumbosacral sprain spine).  His thoracic outlet syndrome is rated 20 percent under Code 8852 (for mild, incomplete paralysis of the lower radicular group).  At the hearing he reported his back spasms were painful and limited motion.  He also alleged there were associated neurologic abnormalities, and reported his neck pops.  His postoperative right ankle disability is rated 10 percent under Code 5271 (for limitation of ankle motion).  At the hearing, he testified his ankle swells, pops and rolls out from underneath him, causing him to fall.  He also reported it occasionally locks.  The most recent VA examination to evaluate these disabilities was in March 2011 (more than three years ago).  In light of the allegations of worsening, and the lengthy intervening period since the last examination of the disabilities, contemporaneous examinations to assess the severity of the disabilities are necessary.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded, and consideration of that claim must be deferred pending the resolution (development and readjudication) of such claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran appropriate notice regarding the claim of service connection for a gastrointestinal disorder on de novo review; he must be advised that to substantiate the claim, there must be evidence that his GERD is etiologically related to a disease or injury in service.  He should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested, and then readjudicate de novo the claim of service connection for a gastrointestinal disability.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for acid reflux, muscle tension headaches, residuals of a right wrist sprain, residuals of a right knee injury, thoracic spine muscle spasms, thoracic outlet syndrome, and a postoperative right ankle disability from May 2011 to the present (to specifically include treatment at the Lexington, Kentucky VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. Thereafter, the AOJ should arrange for the Veteran to be afforded a neurological examination to assess the current severity of his service-connected muscle tension headaches.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide an opinion as to which of the following rating criteria best describes the Veteran's headache disability based on the severity, frequency, and duration of attacks:

 a) With characteristic prostrating attacks averaging one in 2 months over last several months,

 b) With characteristic prostrating attacks occurring on an average once a month over last several months, or 

c) With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected muscle tension headaches disability on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and the types of employment, if any, which would remain feasible despite the disability.

The examiner must explain the rationale for all opinions.

4. The AOJ should arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his service-connected residuals of a right wrist sprain, residuals of a right knee injury, thoracic spine muscle spasms, thoracic outlet syndrome of the right shoulder and neck, and a postoperative right ankle disability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected residuals of a right wrist sprain.  [The examiner must be provided a copy of the criteria for rating wrist disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the wrist.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or equivalent) of the wrist (and if so, the degree of such).

(b) Please assess the current severity of the Veteran's service-connected residuals of a right knee injury disability.  [The examiner must be provided a copy of the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the knee.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail. Specifically note whether there the knee is ankylosed (and if so, in what position); there is subluxation or instability (and, if so, the degree); there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in to the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

(c) Please assess the current severity of the Veteran's service-connected thoracic spine muscle spasms and thoracic outlet syndrome of the right shoulder and neck.  [The examiner must be provided a copy of the criteria for rating spine disability and neurologic abnormalities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.).]  All clinical findings should be reported in detail. Specifically note whether there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the spine; and whether there are any associated objective neurologic abnormalities (and if so their nature and severity).  Indicate whether there is related thoracolumbar disc disease (and if so whether there are incapacitating episodes of such; if so, their frequency and duration).  Regarding the thoracic outlet syndrome of the right shoulder and neck, the examiner should note whether there is mild, moderate, or severe incomplete, or complete, paralysis of the peripheral nerves.
(d) Please assess the current severity of the Veteran's postoperative right ankle disability.  [The examiner must be provided a copy of the criteria for rating ankle disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the ankle.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or equivalent) of the ankle (and if so, the degree of such); ankylosis of the subastragalar or tarsal joint (and if so, its weight-bearing position); malunion of the Os calcis or astragalus (and if so, the level of deformity); and/or astragalectomy.

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected orthopedic and neurological disabilities on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disabilities and also the types of employment, if any, which would remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions.

5. The AOJ should then review the entire record and readjudicate the issues on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


